UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1435


In re: GEORGE WASHINGTON CRANE, V,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:13-cr-00297-LO-1)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George Washington Crane, V, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George Washington Crane, V petitions for a writ of mandamus, alleging that the

district court has unduly delayed in ruling on his 18 U.S.C. § 3582(c)(2) (2012) motion.

He seeks an order from this court directing the district court to act. Our review of the

district court’s docket reveals that the district court denied Crane’s motion on May 1,

2017. Accordingly, because the district court has recently decided Crane’s case, we deny

the mandamus petition as moot. We grant leave to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                   PETITION DENIED




                                           2